Citation Nr: 0028039	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to March 
1997.  This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), that, inter alia, denied entitlement to 
service connection for a heart condition (claimed as a 
pounding heart), a back condition, skin rash, and a bilateral 
knee condition.

The statement of the case issued to the veteran in April 1999 
identified the claim for bilateral hearing loss as also being 
on appeal.  The Board notes that the veteran specifically 
declined to include this issue in his substantive appeal, VA 
Form 9, dated in June 1999.  Therefore, the Board will not 
consider this issue.

The veteran submitted a claim in July 1998 for stress, 
arthralgia, myalgia, memory loss, seborrheic keratosis, 
actinic keratosis, antrogenic alopecia (also claimed as hair 
loss), and insomnia as manifestations of undiagnosed 
illnesses secondary to his active service in the Southwest 
Asia Theatre of Operations.  The RO addressed the issues of 
service connection for myalgia, memory loss, antrogenic 
alopecia and hair loss, and insomnia in its April 1999 rating 
decision.  These claims are referred to the RO for 
appropriate active and adjudication.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he has a heart disability.

2.  The veteran has not presented competent medical evidence 
that he has a back disability.

3.  The record does not contain competent evidence of a nexus 
between a currently diagnosed seborrheic and actinic 
keratosis disability and injury or disease during the 
veteran's active service.  

4.  The veteran has not presented competent medical evidence 
that he has a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a heart condition, 
claimed as a pounding heart, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

2.  The claim for service connection for a back condition is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for a skin condition is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

4.  The claim for service connection for a bilateral knee 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5107(a) if a claimant does not submit a 
claim which is well grounded there is no duty to assist in 
developing relevant facts and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998); see also Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran asserts he has the a heart condition, a back 
condition, a skin condition, and a bilateral knee condition 
that are the result of his active service.  For the purposes 
of determining whether the veteran's claims are well 
grounded, the Board presumes that the veteran's assertions of 
inservice complaints of and treatment for his heart, back, 
skin, and knee conditions, where applicable, are true.  King, 
supra.  Nonetheless, the Board notes that the veteran has not 
presented medical evidence that he has been diagnosed with a 
heart condition, a back condition, or a bilateral knee 
condition.  Concerning his claimed skin condition, the Board 
notes that the veteran has not presented competent medication 
evidence of a link, or nexus, between his currently diagnosed 
skin condition and his active service.

A.  Heart, Back, and Bilateral Knee Conditions

During VA examinations in October 1998, the veteran reported 
discomfort in his left breast area associated with shortness 
of breath, pain in his lumbosacral spine without radicular 
pain or distal paresthesias, and pain and stiffness in the 
backs of his knees.  

The report of examination for heart reveals clinical 
observations of regular heart rhythm without murmurs or 
gallops, and apex located at the main clavicular line.  
Results of electrocardiogram were noted to be borderline, but 
to evidence normal sinus rhythm, rightward axis.  Results of 
chest X-ray were found to be normal.  The examiner diagnosed 
no evidence of heart disease.  Likewise, VA outpatient 
treatment records reflect no findings or diagnoses of any 
heart disability.

Concerning the veteran's back and knees, the reports of 
examination for joints and spine note objective findings of 
normal strength and reflexes in the lower extremities without 
subjective sensory deficits.  Straight leg raising was 
negative, and range of motion in the lumbar spine was full.  
The veteran's knees were found to be intact with regard to 
varus, valgus, anterior, and posterior stability, 
bilaterally.  Results of X-rays evidenced mild left upper 
thoracic scoliosis of less than 5 degrees in the thoracic 
spine with mildly exaggerated lumbar lordosis in the lumbar 
spine, with results otherwise within normal limits; and no 
sign of any degenerative change or bony abnormality in the 
knees, bilaterally.  Concerning the back, the examiner 
assessed lumbosacral strain syndrome, but noted that the 
condition is presently inactive.  Concerning the knees, the 
examiner assessed bilateral knee pain.  VA outpatient 
treatment records reflect no diagnosis of any back or knee 
disability.

The Board observes the U.S. Court of Appeals for Veterans' 
Claims (formerly the U.S. Court of Veterans Appeals, 
hereinafter Court) has held "[p]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Hence, the medical 
evidence does not demonstrate that the veteran exhibits a 
bilateral knee disability.  Moreover, discussing 
symptomatology of the veteran's knees and back, the examiner 
conducting the October 1998 examination opined that neither 
the back nor the knee conditions comprised a disability:

Currently the patient has no restrictive 
range of motion.  His hamstring tightness 
could cause some weakened movement or 
restricted range of motion if it becomes 
aggravated at times.  This can easily be 
remedied with stretching exercises and 
should not be a disability to the 
patient.  Currently he has no evidence of 
any bony abnormality on his x-rays and no 
evidence of any ligamentous instability.  
From the standpoint of his spine, the 
patient does occasional (sic) flareups of 
what sounds to be a lumbosacral strain 
syndrome which may cause temporary 
disability, but would resolve in several 
days assuming the patient has no 
radicular symptoms or symptoms of cauda 
equina syndrome.

As indicated earlier, the examiner specifically noted that 
the veteran reported no complaints of radiculopathy and no 
findings of distal paresthesias.  Concurring in this, VA 
outpatient treatment records show no complaints or findings 
of radicular symptoms in the lower extremities, and no 
findings or diagnoses of cauda equina syndrome.  Results of 
neurological testing, dated in July 1997, reflects 
measurements lower than reportedly normal in the peroneal and 
tibial nerves, bilaterally.  Nonetheless, the records do not 
show that the veteran is diagnosed with any neurological 
disability in the lower extremities.  Moreover, the Board 
notes that the VA examination report is subsequent in date to 
these findings, and that neurological examination findings 
reported in this more recent, October 1998, report show no 
abnormality.  Finally, as noted above, VA outpatient 
treatment records simply reflect no diagnosis of any back or 
knee disability.

Without evidence of current heart, back, or knee 
disabilities, these claims are not well grounded.  

B.  Skin Condition

During his VA examination for skin in October 1998, the 
veteran reported that he experiences a mildly pruritic rash 
which appears on his arms, lasting for two days before 
disappearing, and occurring six to seven times per year.  The 
examiner noted objective findings of widely scattered, 
slightly raised, brown lesions of anywhere from two to four 
millimeters in diameter, without ulceration or crusting.  The 
report shows an assessment of seborrheic keratosis.

Nonetheless, as noted above, the veteran lacks evidence that 
his currently diagnosed skin condition is related to his 
active service.  While service medical records show 
complaints of and treatment for removal of a sebaceous cyst, 
conjunctivitis, and chicken pox, the records show that these 
conditions were acute and transitory, and that they resolved 
during his active service.  His reports of medical history 
and examination at discharge, dated in February 1997, notes 
the history of cyst removal, but reveals no current 
complaints, defects, diagnoses, abnormalities or other 
findings concerning his skin.  Rather, the first evidence of 
a skin condition is an October 1997 letter from VA Medical 
Center (MC) Orlando, Florida, which indicates that the 
veteran has been found to have seborrheic and actinic 
keratosis.  The examination which the letter is based upon is 
not of record.  However, the letter notes that these skin 
conditions are attributed to situational stress rather than 
to active service.  Nonetheless, the veteran argues that a 
presumption should apply for his diagnosed skin conditions, 
as he submitted his claim within a year after separating from 
active service.  However, the Board notes that a presumption 
is not afforded in the regulations for this disease.  See 
38 C.F.R. § 3.307, 3.309.  The Board further notes that the 
veteran is service-connected for the residuals of the 
inservice cyst removal.

The Board observes that the veteran served on active duty 
during the Persian Gulf War.  A presumption does exist in the 
regulations for an undiagnosed illness manifested by a signs 
and symptoms involving the skin.  See 38 C.F.R. § 3.307, 
3.309, 3.317.  However, as noted above, in the INTRODUCTION, 
a claim for seborrheic keratosis, as a manifestation of an 
undiagnosed illness secondary to active service in the 
Southwest Asia Theatre of Operations, has been referred to 
the RO for appropriate action.  Hence, this theory of service 
connection shall not be here considered. 

Without evidence of a nexus, or link, between the veteran's 
currently diagnosed skin condition and his active service, 
this claim is not well grounded.

C.  Hampton and Robinette

Although the veteran filed his claim for service connection 
for these disabilities approximately two months following his 
discharge from active service, the current case is 
distinguished from Hampton v. Gober, 10 Vet. App. 481 (1997) 
for the following reasons.  First, while service medical 
records do document instances of some of the claimed 
disabilities, instances of treatment are remote from the date 
of discharge.  Second, service medical records show either 
that the conditions were resolved during active service or, 
simply, that no diagnosed condition was present upon 
discharge.  Specifically, service medical records show 
complaints of and treatment for chest pain and the skin 
conditions discussed above.  Yet, not only were these 
conditions treated some time before the veteran's discharge-
in the case of the chest pain, 1988 and 1989, and in the case 
of the skin conditions, 1987 and 1992-but, the reports of 
medical history and examination at discharge also reveal no 
findings or diagnoses concerning the veteran's heart or skin.  
Rather, the examiner observed the veteran's heart and skin to 
be normal.  Similarly, service medical records show 
complaints of and treatment for bilateral knee problems, 
described alternatively as overuse syndrome, iliotibial band 
irritation, and rule-out strained lateral ligaments.  In 
addition, the report of medical history at discharge contains 
a notation of suspected patello-femoral pain syndrome versus 
retropateller pain syndrome.  Nonetheless, the Board notes 
that this diagnosis is nowhere confirmed-either in the 
service medical records or post-service medical evidence.  
Moreover, the last such documented inservice treatment for 
the bilateral knee problem is dated in 1989-several years 
before the veteran's discharge.  Finally, concerning the 
veteran's claimed back condition, no findings or diagnoses 
are reflected either in the service medical records or the 
reports of medical history or examination at discharge.

Beyond the veteran's general assertions, there is no medical 
evidence of record reflecting that he has a heart, back, or 
bilateral knee condition that is related to his active 
service.  In addition, beyond the veteran's general 
assertions, there is no medical evidence of record 
demonstrating that his diagnosed skin condition is 
etiologically linked to his active service.  The Board notes 
that the veteran's assertions are insufficient to establish 
that he has these disabilities, or to satisfy the nexus 
requirement because it is not claimed or shown that he has 
the medical training or expertise to determine diagnosis of 
disability or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Moreover, the Board notes that 
even though the veteran avers, in essence, that he 
experienced and was treated for symptoms of heart, back, 
skin, and bilateral knee conditions during service, and that 
he has manifested them continuously since then to the 
present, hence establishing continuity of symptomatology, 
competent medical evidence is still required to related the 
symptomatology to any presently diagnosed condition.  Savage, 
supra.

As the veteran has not submitted competent medical evidence 
that he is diagnosed with any current heart condition, back 
condition, or bilateral knee condition; and because he has 
not submitted competent medical evidence that his currently 
diagnosed skin condition is etiologically related to his 
active service, his claims must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a); see also Robinette v. Brown, 8 Vet. App. 69, 77-90 
(1995).  The Board notes that the veteran's service medical 
records may be incomplete.  Numerous attempts were made to 
locate these records, and service personnel records, to no 
avail.  The Board reminds the veteran, however, that it 
accepts the veracity of his statements as to his inservice 
complaints of and occurrence of the conditions he claims for 
the purposes of well-grounding his claim.  Rather, as 
discussed above, these claims fail for lack of evidence that 
would not be found in any missing service medical records.  
The veteran has not reported that any other pertinent 
evidence might be available.


ORDER

Entitlement to service connection for a heart condition, a 
back condition, a skin condition, and a bilateral knee 
condition is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

